  1

  2

  3

  4

  5                                                                        g~u~. - 3 2ois
  6
                                                                                            ,.
  7

  8                              UNITED STATES DISTRICT COURT

  9                             CENTRAL DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                )          CASE N0. CR ~9-00363 AG-1

12                               Plaintiff,

13                vs.                             )          ORDER OF DETENTION

14       CONROY WILLIAMS,                         )

15
                                 Defendant.       )
16

17

18                                                I

19 1~i       A.           On    motion   of   the      Government    in   a   case allegedly

20           involving:

21                1.    ( )      a crime of violence.

~~a               2.    ( )      an   offense         with     maximum    sentence      of life

23                imprisonment        or death.

24                3.        )    a narcotics or controlled substance offense with

25                ma    mum sentence of ten or more years.

26                4.    ( )     any felony - where defendant convicted of two or

27                more prior offenses described above.

28
 1               5.    ( )     any   felony   that   is   not   otherwise   a   crime of

 2               violence that involves a minor victim, or possession or use

 3               of a firearm or destructive device or any other dangerous

 4               weapon, or a failure to register under 18 U.S.C. § 2250.

 5         B.    \~~On motion by the Government/ ( ) on Court's own motion,

 6         in a case allegedly involving:

 7                     On the further allegation by the Government of:

 8               1.   \'~    '" serious risk that the defendant will flee.

 9               2.    ( )     a serious risk that the defendant will:

10                     a.    ( )     obstruct or attempt to obstruct justice.

11                     b.    ( )     threaten, injure or intimidate a prospective

12                     witness        juror, or attempt to do so.

13         C.    The Government          is/ ( ) is not entitled to a rebuttable

14         presumption that no condition or combination of conditions will

15         reasonably assure the defendant's appearance as required and the

16         safety or any person or the community.

17

18                                            II

19         A.          The Court finds that no condition or combination of

20         conditions will reasonably assure:

21               1.   ~~the appearance of the defendant as required.

22                    and/or

23

24         B.
                 2. i~'\)~he safety of any person or the community.
                       ~L
                      The Court finds that the defendant has not rebutted by

25         suf   cient evidence to the contrary the presumption provided by

26         statute.

27   ///

28   ///

                                              -2-
                                        III

       The Court has considered:

       A.    the nature     and   circumstances      of   the    offenses) charged,

       including whether the offense is a crime of violence, a Federal

       crime of terrorism, or involves a minor victim or a controlled

       substance, firearm, explosive, or destructive device;

       B.    the weight of evidence against the defendant;

       C.    the history and characteristics of the defendant; and

       D.    the nature and seriousness of the danger to any person or the

       community.



                                        zv
       The Court also has considered all the evidence adduced at the

hearing     and   the   arguments   and/or    statements        of   counsel,   and   the

Pretrial Services Report/recommendation.



                                         V

       The Court bases the foregoing findings) on the following:

       A.    ~     As to flight risk:




                  ~                                       ~•
                                                           .
                  ~                              ~




~ ~~

~ ~~

~ ~~


                                        -3-
 1       B.   (~)    As to danger

 2

 3i

 4 '1I

 5

 6'

 7'

 gl

 91                                         VI

10       A.   ( )    The Court finds that a serious risk exists the defendant

11.      will.

~~a           1.     ( )   obstruct or attempt to obstruct justice.

13            2.     ( )   attempt to/ ( ) threaten, injure or intimidate a

141           witness or juror.

15       B.   The Court bases the foregoing findings) on the following:

16

17

18

19

20                                          VII

21       A.   IT IS THEREFORE ORDERED that the defendant be detained prior

22       to trial.

23       B.   IT IS FURTHER ORDERED that the defendant be committed to the

24       custody of the Attorney General for confinement in a corrections

25       facility    separate,   to   the    extent   practicable,   from   persons

26       awaiting or serving sentences or being held in custody pending

27       appeal.

28

                                            -4-
 1       C.     IT   IS   FURTHER    ORDERED     that    the   defendant   be   afforded

 2        reasonable opportunity for private consultation with counsel.

 3       D.     IT IS FURTHER ORDERED that, on order of a Court of the United

 4       States or on request of any attorney for the Government, the

 5       person in charge of the corrections facility in which defendant

 6       is confined deliver the defendant to a United States marshal for

 7        the   purpose    of   an   appearance     in    connection   with     a   court

 8       proceeding.

 9

10                                                 -I
                                                  ~ ~
11   DATED:     ~ ~ ~~                                   ~~
                                                               SEGAL
12                                                 • ~         ES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -5-
